 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    KEITH CANDLER,                                     No. 2:17-cv-2436 TLN CKD P
13                        Plaintiff,
14            v.                                         ORDER AND
15    J. STEWART, et al.,                                FINDINGS AND RECOMMENDATIONS
16                        Defendants.
17

18           Plaintiff is a California prisoner proceeding with an action for violation of civil rights

19   under 42 U.S.C. § 1983. The remaining defendants, Lebeck and Huynh, are Correctional Officers

20   employed by the California Department of Corrections at California State Prison, Sacramento

21   (CSP Sac.). The following claims remain:

22           1) Claims against defendant Lebeck for excessive force and denial of medical care arising

23   under the Eighth Amendment and a claim arising under the First Amendment for retaliating

24   against plaintiff for utilization of an inmate grievance procedure; and

25           2) Claim against defendant Huynh for denial of medical care arising under the Eighth

26   Amendment.

27   ECF No. 21.

28   /////
                                                         1
 1           Plaintiff’s motion for summary judgment and defendants’ cross motion for summary
 2   judgment are before the court.
 3   I. Summary Judgment Standard
 4           Summary judgment is appropriate when it is demonstrated that there “is no genuine
 5   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 6   Civ. P. 56(a). A party asserting that a fact cannot be disputed must support the assertion by
 7   “citing to particular parts of materials in the record, including depositions, documents,
 8   electronically stored information, affidavits or declarations, stipulations (including those made for
 9   purposes of the motion only), admissions, interrogatory answers, or other materials. . .” Fed. R.
10   Civ. P. 56(c)(1)(A).
11           Summary judgment should be entered, after adequate time for discovery and upon motion,
12   against a party who fails to make a showing sufficient to establish the existence of an element
13   essential to that party’s case, and on which that party will bear the burden of proof at trial. See
14   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] complete failure of proof concerning an
15   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”
16   Id.
17           If the moving party meets its initial responsibility, the burden then shifts to the opposing
18   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
19   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
20   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
21   of their pleadings but is required to tender evidence of specific facts in the form of affidavits,
22   and/or admissible discovery material, in support of its contention that the dispute exists or show
23   that the materials cited by the movant do not establish the absence of a genuine dispute. See Fed.
24   R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the
25   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the
26   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,
27   Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is
28   /////
                                                         2
 1   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving
 2   party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
 3          In the endeavor to establish the existence of a factual dispute, the opposing party need not
 4   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
 5   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at
 6   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce
 7   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”
 8   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963
 9   amendments).
10          In resolving the summary judgment motion, the evidence of the opposing party is to be
11   believed. See Anderson, 477 U.S. at 255. All reasonable inferences that may be drawn from the
12   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475
13   U.S. at 587. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s
14   obligation to produce a factual predicate from which the inference may be drawn. See Richards
15   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902
16   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than
17   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record
18   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no
19   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).
20   II. Excessive Force and Retaliation Against Defendant Lebeck
21          The Eighth Amendment’s prohibition of cruel and unusual punishment protects prisoners
22   from force used maliciously and sadistically for the purpose of causing harm. Hudson v.
23   McMillian, 503 U.S. 1, 6 (1992).
24          Prison officials generally cannot retaliate against inmates for exercising First Amendment
25   rights. Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985). A viable First Amendment claim for
26   retaliation must establish, among other things, that a state actor took some adverse action against
27   an inmate because of that prisoner's protected conduct. Rhodes v. Robinson, 408 F.3d 559, 567-
28   68 (9th Cir. 2005).
                                                         3
 1          “The requisite causal connection [for §1983 liability] may be established when an official
 2   sets in motion a ‘series of acts by others which the actor knows or reasonably should know would
 3   cause others to inflict’ constitutional harms.” Preschooler II v. Clark County School Board of
 4   Trustees, 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th
 5   Cir. 1978). This standard of causation “closely resembles the standard ‘foreseeability’
 6   formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th
 7   Cir. 1981).
 8          Plaintiff’s remaining claims for excessive force and retaliation against defendant Lebeck
 9   arise from allegations in plaintiff’s complaint which suggest Lebeck intentionally caused plaintiff
10   to be attacked by inmate Justin Randall at CSP Sac. for plaintiff’s use of the inmate grievance
11   procedure.
12          At his deposition, plaintiff alleges that approximately two weeks before being attacked by
13   inmate Randall on June 10, 2016, plaintiff heard defendant Lebeck discussing plaintiff’s prisoner
14   grievances with a female correctional officer. Tran. of Dep. Keith Candler at 28. Lebeck
15   indicated he “couldn’t stand it.” Id.
16          In his complaint, which is signed under the penalty of perjury,1 plaintiff alleges that on
17   June 10, 2016 around 10:30 a.m., plaintiff looked out from his cell toward the cellhouse rotunda
18   and noticed defendant Lebeck speaking with inmate Randall. At his deposition, plaintiff
19   indicated Lebeck and Randall spoke for about four minutes with one of the two looking back at
20   plaintiff as they spoke. Tran. of Dep. of Keith Candler at 37.
21          After their conversation was finished, the tower officer released Randall from the
22   cellhouse. Plaintiff attaches a declaration from inmate Randall to his motion for summary
23   judgment in which Randall asserts that he was not searched and he had a shank with him when he
24   left the cellhouse, ECF No. 22 at 95. However, Randall indicated at his deposition that he
25   believed he was searched and that he did not recall how the shank which was used later in an
26   altercation with plaintiff occurring on the prison yard made it to the prison yard. Tran. of Dep. of
27
     1
       Unless otherwise noted, the facts identified below and in the following section concerning
28   denial of medical care are based upon allegations made by plaintiff in his complaint.
                                                       4
 1   Justin Randall at 20 & 32. At his deposition, inmate Randall indicated he believed he was
 2   released to attend Muslim services and he went to the prison yard after attending services. Id. at
 3   18-19. Randall also indicated that it would have been normal for him to have been searched
 4   when he left Muslim services for the prison yard. Id. at 20.
 5           Around noon, plaintiff was released from his cell and went to the yard. Plaintiff was
 6   searched before he left the cellhouse. A video provided by defendants indicates plaintiff and
 7   inmate Randall became involved in an altercation on the prison yard at 11:48. Randall was
 8   initially walking on a line mostly perpendicular to plaintiff until he came to a position about 25
 9   feet away from plaintiff who was sitting on a bench. Randall then took about three steps toward
10   plaintiff and then proceeded back on his perpendicular line of travel at which time plaintiff stood
11   up. As Randall took a few steps away from plaintiff, plaintiff took a few steps toward Randall
12   then charged him. Randall removed his shirt right before the two engaged. The altercation lasted
13   about 22 seconds at which point correctional officers who were present on the yard fired pepper
14   spray at Randall and plaintiff.
15           Plaintiff alleges while he was sitting on the bench he observed Randall coming toward
16   him with a shank in his hand and before plaintiff charged Randall, Randall said “we told you
17   about filing those 602’s. You are fu__king up what we have going on.” At his deposition,
18   plaintiff asserts that he took this to mean that inmates believed plaintiff was “messing up their
19   program” by filing grievances against correctional officers. Tran. of Dep. of Keith Candler at 55.
20           In his declaration, defendant Lebeck denies allowing inmate Randall to leave his cellhouse
21   without being searched on June 10, 2016, does not recall speaking with inmate Randall the day
22   plaintiff was attacked, and denies ever telling Randall to attack plaintiff. Lebeck denies ever
23   retaliating against plaintiff for his use of the inmate grievance procedure and there is no evidence
24   to suggest plaintiff ever filed an inmate grievance against defendant Lebeck. Further, plaintiff
25   does not point to any particular grievance which he suspects drew the ire of defendant Lebeck.
26           In light of all of the above, defendant Lebeck should be granted summary judgment as to
27   plaintiff’s remaining excessive force claim. From the video, it is clear that there was no use of
28   /////
                                                        5
 1   force which could be attributed to defendant Lebeck as any force used by Randall occurred after
 2   Randall was in retreat and plaintiff charged him.
 3          As for retaliation, the court assumes for purposes of the motions before the court that
 4   plaintiff was subjected to an assault by inmate Randall before plaintiff charged him. However,
 5   there is no evidence indicating the assault was proximately caused by defendant Lebeck in
 6   retaliation for plaintiff’s use of the inmate grievance process. Plaintiff presents evidence of
 7   defendant Lebeck’s disdain for plaintiff’s use of the inmate grievance procedure. But there is no
 8   evidence that Lebeck had any intent to punish plaintiff for use the grievance procedure or use
 9   threats of physical violence by other inmates to hinder plaintiff’s use. On the record before the
10   court, plaintiff’s assertion that Lebeck desired that plaintiff be attacked with a shank simply
11   because plaintiff used the inmate grievance process is, at best, far-fetched. Furthermore, the
12   statement by inmate Randall that plaintiff was making life harder on other inmates with his use of
13   the inmate grievance process reflects animus toward plaintiff from other inmates, but reflects
14   little if anything as to any correctional officer’s feelings about plaintiff’s use of the inmate
15   grievance process. Even if the court assumes for the sake of this motion that correctional officers
16   generally do not like inmates filing grievances against them, such feelings alone do not support an
17   inference that an officer might intend that an inmate be subjected to violence from other inmates
18   based on that dislike.
19          Further, even assuming sufficient evidence of Lebeck’s intent to retaliate against plaintiff
20   for use of the inmate grievance procedure, the evidence cannot establish Randall’s assault of
21   plaintiff was proximately caused by Lebeck. Randall was released by Lebeck to Muslim services
22   90 minutes before the altercation with plaintiff and procedures dictated that he would be searched
23   at least one more time before being released to the prison yard after services. There is no
24   evidence before the court that suggesting Lebeck had any reason to believe Randall would not be
25   searched, that any other correctional officer conspired with Lebeck to permit Randall to get to the
26   prison yard with a shank, or that Lebeck knew or should have known that Randall would make it
27   to the yard with his shank some 90 minutes later and following Muslim services. Indeed, there is
28   no evidence indicating that Lebeck knew plaintiff would go out to the exercise yard on June 10,
                                                         6
 1   2016, or when he might do so.
 2          For all of these reasons, the court will recommend that defendants’ motion for summary
 3   judgment as to plaintiff’s remaining claims for excessive force under the Eighth Amendment and
 4   retaliation under the First Amendment against defendant Lebeck be granted.
 5   III. Denial of Medical Care
 6          Denial or delay of medical care for a prisoner’s serious medical needs may constitute a
 7   violation of the prisoner’s Eighth Amendment rights. Estelle v. Gamble, 429 U.S. 97, 104-05
 8   (1976). An individual is liable for such a violation only when the individual is deliberately
 9   indifferent to a prisoner’s serious medical needs. Id. Whether a prison official was deliberately
10   indifferent is subjective. The prison official must not only “be aware of facts from which the
11   inference could be drawn that a substantial risk of serious harm exists,” but that person “must also
12   draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Plaintiff alleges defendant
13   Lebeck and Huynh’s delay in causing pepper spray to be removed from his skin violated his right
14   to medical care under the Eighth Amendment.
15          Review of the video submitted by defendants reveals that plaintiff and Randall were
16   pepper sprayed at approximately 11:49. a.m. After being sprayed, plaintiff laid on the ground for
17   about 2 minutes before being assisted by correctional officers to a seated position. Plaintiff
18   remained at the same spot on the asphalt for about 5 minutes while approximately 10 officers
19   searched, tended to plaintiff some, and conversed. Plaintiff was assisted to his feet about
20   approximately 11:57 and escorted off the yard.
21          In his complaint, plaintiff alleges that while on the asphalt, plaintiff was handcuffed and
22   the pepper spray continued to burn plaintiff’s face and cause him shortness of breath. Plaintiff
23   asked both defendants if he could be decontaminated. They both ignored plaintiff and instead
24   took a first round of photos of plaintiff while he was sitting handcuffed on the track. Photos
25   provided by both parties confirm that photos were taken while plaintiff was laying and seated on
26   the asphalt.
27          After leaving the asphalt, plaintiff was strip searched by defendants, which plaintiff
28   describes as “slow and painful,” then examined in a holding cell by a nurse. Again, plaintiff
                                                       7
 1   asked defendants for decontamination, and again his request was ignored. Defendant Huynh
 2   responded to plaintiff’s request for decontamination by saying “you should have never been
 3   involved and you wouldn’t have to worrie (sic) about being decontaminated.”
 4           At that point, defendants indicated they needed film for a camera. Plaintiff had to wait
 5   several more minutes with the pepper spray burning his face while defendants took a second
 6   round of photos. Photos provided by both parties confirm a second round of pictures were taken.
 7   It appeared to plaintiff that the delay in decontamination was meant to inflict punishment upon
 8   plaintiff.   After the second round of pictures, plaintiff was placed back inside a holding cell for
 9   several minutes with the pepper spray still burning. Eventually, defendants escorted plaintiff to
10   the medical unit. When they arrived, medical staff ordered that defendants take plaintiff to be
11   decontaminated because the “stench of the [pepper spray] overwhelmed them.”
12            Eventually, plaintiff was decontaminated. In his affidavit, defendant Lebeck asserts the
13   decontamination occurred at about 1:00 p.m.
14           With respect to plaintiff’s allegations concerning delay in pepper spray decontamination,
15   both Lebeck and Huynh attribute the delay to the need to take photos of plaintiff in order to
16   preserve evidence. Defendants also assert and point to evidence indicating that part of the
17   decontamination process involves exposure to fresh air and that plaintiff was exposed to fresh air
18   until he was decontaminated.
19           Based upon the record before the court, the degree to which plaintiff suffered from being
20   pepper sprayed is a question of fact which cannot be resolved here. Further, assuming the effects
21   of the pepper spray created a serious medical need, whether defendants were at least deliberately
22   indifferent to the need is also a question of fact which the court cannot resolve. While
23   defendants attribute at least part of the delay to the need to gather evidence, it is possible that at
24   some point the need to gather evidence would have to give way to a need for medical attention.
25   An approximate one-hour delay in pepper spray decontamination could provide a basis for a
26   finding of deliberate indifference, despite defendants’ denial.
27           On the other hand, plaintiff was examined by a nurse shortly after he was pepper sprayed
28   and nothing before the court suggests the nurse felt plaintiff required immediate medical
                                                         8
 1   attention. Further, if a finder of fact finds plaintiff overstated the effects of the pepper spray,
 2   delay in decontaminating might not constitute deliberate indifference.
 3           Accordingly, neither party is entitled to summary judgment as to plaintiff’s claims
 4   concerning delay in providing pepper spray decontamination.
 5   IV.     Qualified Immunity
 6           Defendants assert they should be granted summary judgment with respect to plaintiff’s
 7   claim concerning the delay in providing pepper spray decontamination on the basis of “qualified
 8   immunity.” “Government officials enjoy qualified immunity from civil damages unless their
 9   conduct violates ‘clearly established statutory or constitutional rights of which a reasonable
10   person would have known.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir. 2001) quoting
11   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In analyzing a qualified immunity defense, the
12   court must consider the following: (1) whether the alleged facts, taken in the light most favorable
13   to the plaintiff, demonstrate that defendant’s conduct violated a statutory or constitutional right;
14   and (2) whether the right at issue was clearly established at the time of the incident. Saucier v.
15   Katz, 533 U.S. 194, 201 (2001)
16           As indicated above the evidence put forward by plaintiff is sufficient to establish a
17   violation of the Eighth Amendment. Further, plaintiff’s right not to have medical treatment for a
18   serious medical need delayed due to the deliberate indifference of correctional staff is clearly
19   established. Defendants are not entitled to summary judgment based upon qualified immunity.
20   IV. Request For Judicial Notice
21           Plaintiff asks that the court “judicially notice” several documents including cases, some of
22   the documents submitted as part of his opposition to defendant’s cross motion for summary
23   judgment and a letter from a law firm. The court does not judicially notice documents. The court
24   judicially notices facts when circumstances permit under Federal Rule of Civil Procedure 201.
25   As plaintiff fails to point to facts which the court should judicially notice, his request for judicial
26   notice will be denied.
27   /////
28   /////
                                                         9
 1          In accordance with the above, IT IS HEREBY ORDERED that plaintiff’s request for
 2   judicial notice (ECF No. 34) is denied.
 3          IT IS HEREBY RECOMMENDED that:
 4          1. Plaintiff’s motion for summary judgment (ECF No. 22) be denied.
 5          2. Defendants’ cross-motion for summary judgment (ECF No. 26) be granted with respect
 6   to plaintiff’s remaining claims for excessive force arising under the Eighth Amendment and
 7   retaliation arising under the First Amendment against defendant Lebeck.
 8          3. Defendants’ cross-motion for summary judgment be denied as to plaintiff’s remaining
 9   claims arising under the Eighth Amendment for denial of medical care against defendants Lebeck
10   and Huynh.
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
13   after being served with these findings and recommendations, any party may file written
14   objections with the court and serve a copy on all parties. Such a document should be captioned
15   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
16   objections shall be served and filed within fourteen days after service of the objections. The
17   parties are advised that failure to file objections within the specified time may waive the right to
18   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   Dated: August 5, 2019
20

21

22

23

24   1
     cand2436.msj
25

26

27

28
                                                       10
